Case 3:19-cv-06601-BRM-TJB Document 85 Filed 04/30/21 Page 1 of 1 PageID: 1520




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                                 Civil Action No. 3:19-cv-06601
 IN RE AMARIN CORPORATION PLC                    Hon. Brian R. Martinotti
 SECURITIES LITIGATION
                                                 CLASS ACTION




                     FINAL JUDGMENT OF DISMISSAL

      On March 29, 2021, the Court issued an Opinion (ECF No. 82) and Order

(ECF No. 83) granting, without prejudice, Defendants’ motion to dismiss (ECF

No. 51) Lead Plaintiffs’ Amended Class Action Complaint and Demand for Jury

Trial (“First Amended Complaint”) (ECF No. 43) for the failure to state a claim.

      On April 29, 2021, Lead Plaintiffs filed a notice informing the Court of their

intention to stand on their First Amended Complaint and requesting that the Court

enter a final judgment of dismissal so that they may appeal the Court’s prior

opinion and order to the Court of Appeals for the Third Circuit.

      Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

that this action be, and hereby is, dismissed.

      IT IS SO ORDERED.

DATED: ________________
         4/30/2021                      ____________________________________
                                        HONORABLE BRIAN R. MARTINOTTI
                                        UNITED STATES DISTRICT JUDGE



                                         1
